Citation Nr: 1022461	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees, neck, and bilateral feet.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that his claimed disabilities are related 
to injuries stemming from a helicopter accident that occurred 
during his service in Vietnam when he was en route to Chu Lai 
in November 1966.  The service treatment records do not 
document any such injury.  However, personnel records are not 
associated with the claims file, and the Veteran has not been 
afforded an opportunity to submit additional information that 
may verify the helicopter crash.  He maintained that he 
underwent back surgery sometime between 1969 and 1972 at the 
Virginia Hospital Center in Arlington, Virginia.  Attempts to 
obtain records were unsuccessful, as the hospital simply did 
not maintain records dating that far back.  However, the 
Board finds that other development could be undertaken in 
order to try to corroborate the helicopter crash and/or an 
in-service back injury.  Specifically, a search at the 
National Archives and Records Administration (NARA) or other 
appropriate agency for Marine Corps records would be of 
assistance in verifying the Veteran's reports.  The RO/AMC 
must send the Veteran a letter requesting details sufficient 
to conduct an appropriate search to verify his presence 
during the reported helicopter crash.  All correspondence 
must be incorporated into the record.   

It is further noted that the Veteran's service personnel 
records, not currently in the claims folder, might contain 
information confirming the claimed helicopter crash.  Thus, 
such records should be obtained.  The RO/AMC must follow 
procedures set forth in 38 C.F.R. § 3.159(c)(2) with respect 
to requesting records in federal custody.

Additionally, the record does not contain a VA medical 
opinion regarding the etiology of the claimed disabilities.  
Accepting the Veteran's statements that he underwent back 
surgery shortly following service, this suggests that a 
current disability may be related to service such as to 
require an opinion.  See 38 C.F.R. § 3.159(c)(4)(A); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel 
records, following 38 C.F.R. 
§ 3.159(c)(2) procedures.  All 
correspondence must be incorporated 
into the record and any negative search 
must be documented and communicated to 
the Veteran. 

2.  The RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA 
which treated the Veteran for knee, feet, 
neck, or back disorders since service.  
He should also be requested to provide 
information regarding any worker 
compensation claims he may have filed 
since service, to include the names and 
addresses of his employers at the time of 
any injury, and the state where the claim 
was filed.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO is to request that the 
Veteran provide the date, location, and 
names of any casualties regarding the 
reported helicopter crash, what type of 
helicopter, what was the cause of the 
"crash", was the craft damaged or 
destroyed?  Upon receipt of the Veteran 
response contact the appropriate 
custodian (NARA or others) of records 
that would document the helicopter 
crash.  All correspondence must be 
incorporated into the record.

3.  After completing the actions above, 
contact the physician that conducted the 
April 2007 VA examination.  If she is 
unavailable, then contact another 
appropriately qualified healthcare 
provider.  The claims file must be 
available for review, and the examiner 
must indicate receipt and review of the 
claims file in any report generated.  
Upon review of the claims file, the 
examiner must note that the Veteran 
attributes his claimed disabilities to 
an in-service helicopter crash.  The 
examiner is asked to provide a medical 
opinion as to whether the Veteran's 
present arthritis relating to his knees, 
feet, and cervical spine is at least as 
likely as not (50 percent probability or 
greater) related to the reported 
helicopter crash.  A clear rationale 
must accompany the opinion.  If an 
opinion cannot be made without resort to 
speculation, the examiner must so state 
and further state what, if any, missing 
information is necessary to form a non-
speculative opinion.  

4.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with 
this remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the Veteran's 
claims on appeal.  If any benefit 
sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

